DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-8 and 10-21, with claims 14-20 are currently withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadian (US 2010/0219981) in view of Oh et al. (US 2018/0219294, hereby referred as Oh) and Su et al. (US 2017/0025766, hereby referred as Su).
Regarding claim 1, Mohammadian teaches the following:
an ultra wideband (UWB) antenna, comprising: 
a printed circuit board (element 620, figure 6); 

radio frequency (RF) electronics (element 626, figure 6) associated with the antenna integrated with the printed circuit board and coupled to the radiating element (as shown in figure 6, paragraphs [0058]-[0059]).
Mohammadian does not explicitly teach an enclosure, the printed circuit board, radiating element, and radio frequency (RF) electronics being within the enclosure, wherein the antenna further comprises: a plurality of wires that to carry electrical power and data to and from the printed circuit board; and a plurality of connection points on the printed circuit board, each of the plurality of connection points being associated with one of the plurality of wires.
Oh suggests the teachings of further comprising a plurality of wires that to carry electrical power and data to and from the printed circuit board; and a plurality of connection points on the printed circuit board, each of the plurality of connection points being associated with one of the plurality of wires (“the PCB may include other components of the mobile device, such as, a data port assembly 120 (e.g., a USB port assembly)”, paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna of Mohammadian to further comprising a plurality of wires that to carry electrical power and data to and from the printed circuit board; and a plurality of connection points on the printed circuit board, each of the plurality of connection points being associated with one of the plurality of wires as suggested by the teachings of Oh which could allow, if the antenna were to be placed in an mobile device, for the mobile device to send and receive electrical power and data from an external device. 
Su suggests the teachings of an enclosure; wherein the printed circuit board, the radiating element and the RF electronics are all positioned within the enclosure since it teaches an enclosure 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the UWB antenna of Mohammadian to include an enclosure, and wherein the printed circuit board, the radiating element and the RF electronics are all positioned within the enclosure such that the UWB antenna all data and signal processing, communication, and interface electronics in the enclosure as suggested by the teachings of Mohammadian and Su in order to protect the relatively fragile radiating element from damage due to environmental conditions such as vibration or shock during use (Su, paragraph [0022]).

Regarding claim 2, the combination of Mohammadian, Oh, and Su as referred in claim 1 teaches the following:
wherein the radiating element (Mohammadian, element 608, figure 6) is round and is one of a disc (Mohammadian, as shown in figure 6) and a disc with at least one hole in therein.

Regarding claim 3, the combination of Mohammadian, Oh, and Su as referred in claim 1 teaches the following:
wherein the radiating element (element 608, figure 6) comprises a first radiating element (element 608, figure 6), the first radiating element being substantially perpendicular to a first surface of the printed circuit board (element 620, figure 6). 
The combination of Mohammadian and Oh does not explicitly teach the antenna further comprising a second radiating element, the second radiating element being substantially perpendicular to a second surface, opposite the first surface, of the printed circuit board.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna of the combination of Mohammadian and Oh to include a second radiating element, the second radiating element being substantially perpendicular to a second surface, opposite the first surface, of the printed circuit board as suggested by the teachings of Mohammadian in order to provide an additional radiating element and orient them towards a certain direction which can increase the area that the antenna transmits and receives signals from, since there would be an antenna on both sides of the printed circuit board.

Regarding claim 4, the combination of Mohammadian, Oh, and Su as referred in claim 1 teaches the following:
wherein the printed circuit board (Mohammadian, element 620, figure 6) defines a hole (element 628, figure 6) therein; and wherein the antenna further comprises a conducting tab (Mohammadian, element 606, figure 6) coupled to the radiating element configured to extend through the hole in the printed circuit board and couple the radiating elements to the RF electronics (Mohammadian, as shown in figure 6, paragraphs [0058]-[0059]).

Regarding claim 6, the combination of Mohammadian, Oh, and Su as referred in claim 4 teaches the antenna without explicitly teaching the following:

However, Mohammadian does teach that there is a hole (element 628, figure 6) in the printed circuit board (element 620, figure 6).
Mohammadian also does teach that “the ground metallization plane 622 operates as the second radiating element which is electromagnetically coupled to and electrically insulated from the first radiating element 608” (paragraph [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the hole in the printed circuit board of the combination of Mohammadian, Oh, and Su to be one of round and rectangular since Mohammadian does teach a hole, and holes in the printed circuit board art are commonly round in shape which are easy and cost effective to manufacture. It also would have been obvious to one of ordinary skill in the art before the effective filing date to have a shape or size of the printed circuit board of Mohammadian to effects an antenna pattern of the antenna since changing the shape or size of the printed circuit board would also change the shape or size of the ground plane which is acting as a second radiating element, and it is known that changing the shape or size of a radiating element would effects the antenna pattern, and furthermore, it is also known that changing the size of a ground plane would effects an antenna pattern of the antenna since the ground plane would adjust how the radiation reflects off of it which changes the antenna pattern.  

Regarding claim 11, the combination of Mohammadian, Oh, and Su as referred in claim 1 teaches the following:
wherein the RF electronics (Mohammadian, element 626, figure 6) are positioned on one of a surface of the printed circuit board remote from the radiating element (Mohammadian, as shown in .

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadian (US 2010/0219981) in view of Oh et al. (US 2018/0219294, hereby referred as Oh) and Su et al. (US 2017/0025766, hereby referred as Su), and further in view of Daniels et al. (US 2016/0013560, hereby referred as Daniels).
Regarding claim 5, the combination of Mohammadian, Oh, and Su as referred in claim 4 teaches the antenna with the exception for the following:
wherein the conducting tab has first and second portions, the first portion being wider than the second portion such that the second portion extends through a hole in the printed circuit board.
Daniels teaches wherein the conducting tab (elements 130 and 132, figure 1) has first (element 130, figure 1) and second (element 132, figure 1) portions, the first portion being wider than the second portion such that the second portion extends through a hole in the printed circuit board (as shown in figure 1, paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the conducting tab of the combination of Mohammadian, Oh, and Su to include first and second portions, the first portion being wider than the second portion such that the second portion extends through a hole in the printed circuit board as taught by the teachings of Daniels since modifying the conducting tab to have two portions, one wider than the other, can be used provide support to the radiating element since the wider portion can be placed against the printed circuit board, and the narrower portion can still extend through the hole and connect to the corresponding radio frequency (RF) electronics (Daniels, paragraph [0024]).

Regarding claim 7, the combination of Mohammadian, Oh, and Su as referred in claim 1 teaches the antenna with the exception for the following:
wherein the hole in the printed circuit board is metalized.
However, Mohammadian does teach a hole (element 628, figure 6) in the printed circuit board (element 620, figure 6). 
Daniels suggests the limitations of wherein the hole in the printed circuit board is metalized (“If surface mounted, a foot (such as foot 142) may be incorporated as part of feed structure 130 to facilitate SMT attachment to the surface of a PCB”, paragraphs [0001]-[0002], [0017], [0022] and [0024]).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date to have the hole in the printed circuit board of the combination of Mohammadian, Oh, and Su to be metalized as suggested by the teachings of Daniels which can allow for the radiating element to be surface mounted which can ease the manufacturing process and reduce costs, since surface mount technology allows for radiating element to be placed onto the printed circuit board using techniques such as pick and place machine (Daniels, paragraphs [0001]-[0002] and [0024]).

Regarding claim 8, the combination of Mohammadian, Oh, and Su as referred in claim 1 teaches the antenna with the exception for the following:
wherein the radiating element is configured to be surface mounted to the printed circuit board.
However, Mohammadian does teach in another embodiment that the radiating element (element 708, figure 7) can be connected to the surface of the printed circuit board (element 720, figure 7).
Daniels teaches the radiating element (element 110, figure 1) is configured to be surface mounted to the printed circuit board (“If surface mounted, a foot (such as foot 142) may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the radiating element of the combination of Mohammadian, Oh, and Su to be configured to be surface mounted to the printed circuit board as suggested by the teachings of Mohammadian and Daniels which can ease the manufacturing process and reduce costs, since surface mount technology allows for radiating element to be placed onto the printed circuit board using techniques such as pick and place machine (Daniels, paragraphs [0001]-[0002] and [0024]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammadian (US 2010/0219981) in view of Oh et al. (US 2018/0219294, hereby referred as Oh) and Su et al. (US 2017/0025766, hereby referred as Su), and further in view of Soekawa (US 2013/0021210).
Regarding claim 10, the combination of Mohammadian, Oh, and Su as referred in claim 1 teaches the antenna without explicitly teaching the following:
further comprising a battery integrated on the printed circuit board to provide local power to the printed circuit board, the battery having a size no larger than the printed circuit board and the shape and size of the battery and/or printed circuit board effect an antenna pattern of the antenna.
However Mohammadian does teach that “the ground metallization plane 622 operates as the second radiating element which is electromagnetically coupled to and electrically insulated from the first radiating element 608” (paragraph [0059]).
Soekawa teaches comprising a battery (element 27, figure 2) integrated on the printed circuit board (element 21, figure 2) to provide local power to the printed circuit board (“a battery 27 that serves as the power source for the mobile phone”, paragraph [0027]), the battery having a size no larger than the printed circuit board (as shown in figure 2).
.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammadian (US 2010/0219981) in view of Oh et al. (US 2018/0219294, hereby referred as Oh) and Su et al. (US 2017/0025766, hereby referred as Su), and further in view of Soekawa (US 2013/0021210) and Reece et al. (US 2003/021939, hereby referred as Reece).
Regarding claim 12, the combination of Mohammadian, Oh, and Su as referred in claim 1 teaches the antenna without explicitly teaching the following:
wherein the RF electronics are coupled to a battery integrated on the printed circuit board and a secondary RF communication circuit.
However, Mohammadian does teach that there may be multiple radio frequency (RF) electronics, such as a secondary RF communication circuit (“The printed circuit board 620 may further 
Reece also teaches having a secondary RF communication circuit (elements 410 or 415, figure 2).
Soekawa teaches wherein the RF electronics (element 25, figure 2) are coupled to a battery (element 27, figure 2, “a battery 27 that serves as the power source for the mobile phone”, paragraph [0027]) integrated on the printed circuit board (element 21, figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the RF electronics of the combination of Mohammadian, Oh, and Su to be coupled to a battery integrated on the printed circuit board as taught by the teachings of Soekawa in order to provide power to the RF electronics which would also provide power to the radiating element so that it can transmit and receive signals (paragraph [0027]). It also would have been obvious to one of ordinary skill in the art before the effective filing date to have included a secondary RF communication circuit in the antenna of Mohammadian as modified as taught by the teachings of Mohammadian and Reece which can be used to allow the radiating element to transmit and receive signals in an alternative frequency band such as a GPS frequency band and a mobile communication frequency band (Reece, paragraph [0024]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammadian (US 2010/0219981) in view of Oh et al. (US 2018/0219294, hereby referred as Oh) and Su et al. (US 2017/0025766, hereby referred as Su), Soekawa (US 2013/0021210) and Reece et al. (US 2003/021939, hereby referred as Reece), and further in view of Piksun (US 2016/0233582).
Regarding claim 13, Mohammadian as modified in claim 12 teaches the antenna without explicitly teaching the following:

However, Reece does suggest the teachings of the secondary RF communication circuit (element 415, figure 2) is configured to provide localization information (paragraphs [0022]-[0024]).
Piksun suggests the limitations of communicating with a smart device to provide localization information (paragraphs [0082] and [0088]-[0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the secondary RF communication circuit of the combination of Mohammadian and Oh as modified to be configured to communicate with a smart device to provide localization information as taught by the teachings of Reece and Piksun in order provide the smart devices with information which can allow the smart device to respond accordingly such as disarming a security system (paragraphs [0082] and [0088]-[0089]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammadian (US 2010/0219981) in view of Holisaz et al. (US 2017/0110799, hereby referred as Holisaz).
Regarding claim 21, Mohammadian teaches the following:
an ultra wideband (UWB) antenna, comprising: 
a printed circuit board (element 620, figure 6); 
a radiating element (element 608, figure 6) coupled to the printed circuit board and substantially perpendicular thereto (as shown in figure 6); and 
radio frequency (RF) electronics (element 626, figure 6) integrated with the printed circuit board and coupled to the radiating element and including an RF communication circuit (as shown in figure 6, paragraphs [0058]-[0059]),

Mohammadian does not explicitly teach an enclosure; wherein the printed circuit board, the radiating element and the RF electronics are all positioned within the enclosure such that the UWB antenna all data and signal processing, communication, and interface electronics in the enclosure and provide a stand-alone device.
However Mohammadian does teach that all the circuitry could be integrated into a single integrated circuit as explained in paragraph [0101]. Mohammadian also teaches that the antenna may be incorporated in a housing (paragraph [0006]). Mohammadian also teaches that all of the necessary equipment could be included in a single structure (figure 18). 
Holisaz suggests the teachings of “an enclosure; wherein the printed circuit board, the radiating element and the RF electronics are all positioned within the enclosure such that the UWB antenna all data and signal processing, communication, and interface electronics in the enclosure and provide a stand-alone device” since it teaches an enclosure (elements 402a-b, figure 4) and the components of the antenna being placed inside of the enclosure (as shown in figure 4, and its accompanying description). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the UWB antenna of Mohammadian to include an enclosure, and wherein the printed circuit board, the radiating element and the RF electronics are all positioned within the enclosure such that the UWB antenna all data and signal processing, communication, and interface electronics in the enclosure and provide a stand-alone device as suggested by the teachings of Mohammadian and Holisaz in order to protect the relatively fragile radiating element from damage due to environmental conditions such as vibration or shock during use.

Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that the combination of Mohammadian and Oh do not teach the limitations of wherein the antenna further comprises: a plurality of wires that to carry electrical power and data to and from the printed circuit board; and a plurality of connection points on the printed circuit board, each of the plurality of connection points being associated with one of the plurality of wires. Specifically, the applicant argues that the RF electronics (626) of Mohammadian in figure 6 does not “process the signal” the same way as recited in the claim, and that figure 19 of Mohammadian shows that more processing components that are external to the antenna are used. 
The examiner respectfully disagrees. Paragraph [0059] states “The printed circuit board 620 may further include one or more components, such as component 626, for processing the signal sent to and/or received from the first radiating element 608”. If the processor of the current applicant is different from the processor of Mohammadian, then the claims need to be amended to recite this differentiating features. Just because figures 19-21 of Mohammadian show that other processing may occur, this does not exclude element 626 of figure 6 from processing the signal. 
The applicant also argues that Oh does not teach the missing limitations of Mohammadian. Specifically, the applicant argues that printed circuit board having radiating element, and connectors such as USB connectors, microphones, and the like are merely additional and have no direct connection to the antenna radiating element.
The examiner respectfully disagrees. The current claims state “a plurality of wires that to carry electrical power and data to and from the printed circuit board; and a plurality of connection points on the printed circuit board, each of the plurality of connection points being associated with one of the plurality of wires”. Oh shows that a printed circuit board is connected to both the radiating element and a plurality of wires connected to the data port assembly (“USB”, paragraph [0022]), which means that a 

Claims 2-8 and 10-13 are dependent on claim 1, and also rejected as explained above. 

Applicant’s arguments, with respect to the rejection of claim 21 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made as explained above. 

Additional Comments 
Regarding recitations throughout the claims that an element is “configured to” perform a function, it is the position of the Office that such recitations are not positively recited structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845